Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,684,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the terms are functional equivalents of the device and the method.

10684687
17576849
1. A wearable head device, comprising: a frame having a first portion configured to be positioned a first distance from a head of a user of the wearable head device and a second portion configured to be positioned a second distance from the head; a plurality of optical modules housed in the frame, wherein each optical module of the plurality of optical modules is configured to adjust to a facial geometry of the user; a first electronics board disposed adjacent to the first portion of the frame and between two optical modules of the plurality of optical modules; a second electronics board disposed adjacent to the second portion of the frame and between the two optical modules of the plurality of optical modules, the second electronics board comprising a processor; and a heat sink disposed between the two optical modules of the plurality of optical modules, the heat sink thermally coupled to the processor.
2. The wearable head device of claim 1, further comprising: a lower optical surface; and a multiply folded optical element configured to provide light to the lower optical surface, wherein: the lower optical surface is adapted to receive image light associated with a displayed image from a multiply folded optical path, the lower optical surface is further adapted to reflect at least a portion of the received image light towards an eye of the user, and the lower optical surface and the plurality of see-through optical elements are configured to transmit a portion of ambient light from a surrounding environment of the user to simultaneously provide a see-through view of the user's surrounding environment and a view of the displayed image.
3. The wearable head device of claim 2, wherein the multiply folded optical element comprises at least two substantially planar reflective surfaces, wherein: each reflective surface is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface, and the reflective surfaces and multiply folded optical element are configured to align an image provided to the eye of the user of the wearable head device by the plurality of see-through optical modules.
4. The wearable head device of claim 1, further comprising: a plurality of progressively tinted lenses, wherein: each lens in the plurality of progressively tinted lenses comprises a respective first portion associated with low transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user, and each lens in the plurality of progressively tinted lenses comprises a respective second portion associated with high transmissivity, the second portions of each lens disposed in front of a lower optical module and the plurality of progressively tinted lenses is configured to at least partially conceal the upper optical module behind the respective second portions to provide a see-through view of a surrounding environment.
5. The wearable head device of claim 4, wherein each respective first portion of each lens in the plurality of progressively tinted lenses is disposed in front of one or more of the first electronics board and the second electronics board with respect to the head of the user, and each respective second portion of each lens in the plurality of progressively tinted lenses is disposed in front of one or more of the first electronics board and the second electronics board with respect to the head of the user.
1. A wearable head device, comprising: a frame having a first portion configured to be positioned a first distance from a head of a user of the wearable head device and a second portion configured to be positioned a second distance from the head; a plurality of optical modules housed in the frame, wherein each optical module of the plurality of optical modules is configured to adjust to a facial geometry of the user; a first electronics board disposed adjacent to the first portion of the frame and between two optical modules of the plurality of optical modules; a second electronics board disposed adjacent to the second portion of the frame and between the two optical modules of the plurality of optical modules, the second electronics board comprising a processor; and a heat sink disposed between the two optical modules of the plurality of optical modules, the heat sink thermally coupled to the processor.
2. The wearable head device of claim 1, further comprising: a lower optical surface; and a multiply folded optical element configured to provide light to the lower optical surface, wherein: the lower optical surface is adapted to receive image light associated with a displayed image from a multiply folded optical path, the lower optical surface is further adapted to reflect at least a portion of the received image light towards an eye of the user, and the lower optical surface and the plurality of see-through optical elements are configured to transmit a portion of ambient light from a surrounding environment of the user to simultaneously provide a see-through view of the user's surrounding environment and a view of the displayed image.
3. The wearable head device of claim 2, wherein the multiply folded optical element comprises at least two substantially planar reflective surfaces, wherein: each reflective surface is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface, and the reflective surfaces and multiply folded optical element are configured to align an image provided to the eye of the user of the wearable head device by the plurality of see-through optical modules.
4. The wearable head device of claim 1, further comprising: a plurality of progressively tinted lenses, wherein: each lens in the plurality of progressively tinted lenses comprises a respective first portion associated with low transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user, and each lens in the plurality of progressively tinted lenses comprises a respective second portion associated with high transmissivity, the second portions of each lens disposed in front of a lower optical module and the plurality of progressively tinted lenses is configured to at least partially conceal the upper optical module behind the respective second portions to provide a see-through view of a surrounding environment.
5. The wearable head device of claim 4, wherein each respective first portion of each lens in the plurality of progressively tinted lenses is disposed in front of one or more of the first electronics board and the second electronics board with respect to the head of the user, and each respective second portion of each lens in the plurality of progressively tinted lenses is disposed in front of one or more of the first electronics board and the second electronics board with respect to the head of the user.
1. A wearable head device, comprising: a frame positioned a distance from a head of a user of the wearable head device; a plurality of optical modules housed in the frame; electronic components disposed adjacent to the frame and between two optical modules of the plurality of optical modules, the electronic components comprising a processor; and a heat sink disposed between the two optical modules of the plurality of optical modules, the heat sink thermally coupled to the processor.
2. The wearable head device of claim 1, wherein a first optical module of the two optical modules comprises: a folded optical element configured to provide light to a lower optical surface, wherein: the lower optical surface is configured to receive image light associated with a displayed image, the lower optical surface is further configured to reflect at least a portion of the received image light towards an eye of the user, and the lower optical surface is further configured to transmit a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
4. The wearable head device of claim 1, further comprising a progressively tinted lens, wherein: the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.
5. The wearable head device of claim 4, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components with respect to the head of the user.
6. A method comprising: dissipating heat via a heat sink disposed between two optical modules of a plurality of optical modules housed in a frame of a wearable head device, the heat sink thermally coupled to a processor, wherein: the frame is positioned a first distance from a head of a user of the wearable head; the wearable head device comprises electronics components disposed adjacent to frame and further disposed between the two optical modules of the plurality of optical modules; the electronics components comprises the processor.
7. The method of claim 6, further comprising: providing image light from a folded optical element of a first optical module of the two optical modules to a lower optical surface of the first optical module, wherein the image light is associated with a displayed image; reflecting, via the lower optical surface, at least a portion of the image light toward an eye of the user; and transmitting, via the lower optical surface, a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
8. The method of claim 7, wherein: the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface; and the method further comprises providing, via the substantially planar reflective surfaces, light associated with the displayed image to the eye of the user of the wearable head device.
9. The method of claim 1, wherein: the wearable head device further comprises a progressively tinted lens; the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.
10. The method of claim 9, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components with respect to the head of the user.




11262846
17576849
1. A wearable head device, comprising: a frame having a first portion configured to be positioned a first distance from a head of a user of the wearable head device and a second portion configured to be positioned a second distance from the head; a plurality of optical modules housed in the frame, wherein each optical module of the plurality of optical modules is configured to adjust to a facial geometry of the user; first electronic components disposed adjacent to the first portion of the frame and between two optical modules of the plurality of optical modules; second electronic components disposed adjacent to the second portion of the frame and between the two optical modules of the plurality of optical modules, the second electronic components comprising a processor; and a heat sink disposed between the two optical modules of the plurality of optical modules, the heat sink thermally coupled to the processor.
2. The wearable head device of claim 1, wherein a first optical module of the two optical modules comprises: a folded optical element configured to provide light to a lower optical surface, wherein: the lower optical surface is configured to receive image light associated with a displayed image, the lower optical surface is further configured to reflect at least a portion of the received image light towards an eye of the user, and the lower optical surface is further configured to transmit a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
3. The wearable head device of claim 2, wherein: the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface, and the reflective surfaces are configured to provide light associated with the displayed image to the eye of the user of the wearable head device.
4. The wearable head device of claim 1, further comprising a progressively tinted lens, wherein: the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.
5. The wearable head device of claim 4, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components or at least a portion of the second electronic components with respect to the head of the user.
6. A method comprising: dissipating heat via a heat sink disposed between two optical modules of a plurality of optical modules housed in a frame of a wearable head device, the heat sink thermally coupled to a processor, wherein: the frame comprises a first portion configured to be positioned a first distance from a head of a user of the wearable head device and a second portion configured to be positioned a second distance from the head; each optical module of the plurality of optical modules is configured to adjust to a facial geometry of the user; the wearable head device comprises first electronics components disposed adjacent to the first portion of the frame and further disposed between the two optical modules of the plurality of optical modules; the wearable head device further comprises second electronics components disposed adjacent to the first portion of the frame and further disposed between the two optical modules of the plurality of optical modules; and the second electronics components comprises the processor.
7. The method of claim 6, further comprising: providing image light from a folded optical element of a first optical module of the two optical modules to a lower optical surface of the first optical module, wherein the image light is associated with a displayed image; reflecting, via the lower optical surface, at least a portion of the image light toward an eye of the user; and transmitting, via the lower optical surface, a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
8. The method of claim 7, wherein: the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface; and the method further comprises providing, via the substantially planar reflective surfaces, light associated with the displayed image to the eye of the user of the wearable head device.
9. The method of claim 1, wherein: the wearable head device further comprises a progressively tinted lens; the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.
10. The method of claim 9, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components or a portion of the second electronic components with respect to the head of the user.

1. A wearable head device, comprising: a frame positioned a distance from a head of a user of the wearable head device; a plurality of optical modules housed in the frame; electronic components disposed adjacent to the frame and between two optical modules of the plurality of optical modules, the electronic components comprising a processor; and a heat sink disposed between the two optical modules of the plurality of optical modules, the heat sink thermally coupled to the processor.
2. The wearable head device of claim 1, wherein a first optical module of the two optical modules comprises: a folded optical element configured to provide light to a lower optical surface, wherein: the lower optical surface is configured to receive image light associated with a displayed image, the lower optical surface is further configured to reflect at least a portion of the received image light towards an eye of the user, and the lower optical surface is further configured to transmit a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
3. The wearable head device of claim 2, wherein: the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface, and the reflective surfaces are configured to provide light associated with the displayed image to the eye of the user of the wearable head device.
4. The wearable head device of claim 1, further comprising a progressively tinted lens, wherein: the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.
5. The wearable head device of claim 4, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components with respect to the head of the user.
6. A method comprising: dissipating heat via a heat sink disposed between two optical modules of a plurality of optical modules housed in a frame of a wearable head device, the heat sink thermally coupled to a processor, wherein: the frame is positioned a first distance from a head of a user of the wearable head; the wearable head device comprises electronics components disposed adjacent to frame and further disposed between the two optical modules of the plurality of optical modules; the electronics components comprises the processor.
7. The method of claim 6, further comprising: providing image light from a folded optical element of a first optical module of the two optical modules to a lower optical surface of the first optical module, wherein the image light is associated with a displayed image; reflecting, via the lower optical surface, at least a portion of the image light toward an eye of the user; and transmitting, via the lower optical surface, a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
8. The method of claim 7, wherein: the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface; and the method further comprises providing, via the substantially planar reflective surfaces, light associated with the displayed image to the eye of the user of the wearable head device.
9. The method of claim 1, wherein: the wearable head device further comprises a progressively tinted lens; the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.
10. The method of claim 9, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components with respect to the head of the user.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2014/0009623) in view of Belady et al (7,791,889) hereinafter, Belady. 

In regards to claim 1, Lai teaches a wearable head device, comprising (abstract): 
a frame positioned a distance from a head of a user of the wearable head device; 

    PNG
    media_image1.png
    244
    712
    media_image1.png
    Greyscale

a plurality of optical modules housed in the frame (fig.1 122 and 124); 
[0033] FIG. 1 shows a schematic diagram of the glasses with gesture recognition function according to an embodiment of the present disclosure. Referring to FIG. 1, the glasses with gesture recognition function 100 of this embodiment includes a glasses frame 110, wherein a left lens 122 and a right lens 124 may be embedded in the glasses frame 110. Specifically speaking, the glasses frame 110 includes a left lens frame 112, a right lens frame 114, a connecting part 116, a left temple arm 118a and a right temple arm 118b. The connecting part 116 is configured to connect the left lens frame 112 and the right lens frame 114. The left temple arm 118a is connected to the left lens frame 112 and the right temple arm 118b is connected to the right lens frame 114, wherein the left and right temple arms 118a, 118b are used to support and fix the glasses 100 on two sides of a user's head.

electronic components disposed adjacent to the frame and between two optical modules of the plurality of optical modules (fig. 1 (130)) and fig. 2 (134)),
 the electronic components comprising a processor (fig. 2 (134)); and

    PNG
    media_image2.png
    596
    731
    media_image2.png
    Greyscale

Lai fails to teach a heat sink
Belday teaches a heat sink thermally coupled to a processor. (fig. 1 (120) and (110))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lai to further include a heat sink thermally coupled to a processor as taught by Belday in order to prolong the life of the processor.
Therefore, Lia in view of Belday teaches a heat sink disposed between the two optical (fig. 1 (122 and 124)) Lia modules of the plurality of optical modules, the heat sink thermally coupled to the processor (fig. 1 (120 and 110) Belday)).


In regards to claim 6, Lai teaches a method comprising the frame is positioned a first distance from a head of a user of the wearable head (fig. 1 (130)) ; the wearable head device comprises electronics components disposed adjacent to frame and further disposed between the two optical modules of the plurality of optical modules (fig. 1 (122 and 124)) ; the electronics components comprises the processor [0032-0038] (fig. 2 (134)).
Lai fails to teach a heat sink
Belday teaches a heat sink thermally coupled to a processor. (fig. 1 (120) and (110))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lai to further include a heat sink thermally coupled to a processor as taught by Belday to prolong the life of the processor.
Therefore, Lia in view of Belday teaches dissipating heat via a heat sink disposed between two optical modules of a plurality of optical modules housed in a frame of a wearable head device, the heat sink thermally coupled to a processor, wherein: (fig. 1 (120 and 110) Belday)) and (fig. 1 (122 and 124)) Lia.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/            Primary Examiner, Art Unit 2694